UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2066


TYRIE TRIPLIN,

                    Plaintiff - Appellant,

             v.

MARYLAND DEPARTMENT OF HEALTH,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-01225-GLR)


Submitted: February 20, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrie Triplin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrie L. Triplin appeals the district court’s memorandum order dismissing her

complaint for violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213

(2018) (ADA), and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to

2000e-17 (2018). On appeal, we confine our review to the issues raised in the Appellant’s

brief. See 4th Cir. R. 34(b). Because Triplin’s informal brief does not challenge the district

court’s dispositive jurisdictional conclusions regarding her ADA and defamation claims,

Triplin has forfeited appellate review of those portions of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Turning

to Triplin’s Title VII claims, we have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Triplin v. Md. Dep’t of

Health, No. 1:18-cv-01225-GLR (D. Md. Sept. 30, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              2